NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRICELDA NEREYDA ARELLANO                        No.   18-72735
RODRIGUEZ; CLAUDIA YARELI RIOS
ARELLANO,                                        Agency Nos.      A206-268-456
                                                                  A206-268-457
                Petitioners,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 24, 2020**
                                San Francisco, California

Before: GOULD, CHRISTEN, and BRESS, Circuit Judges.
Concurrence by Judge BRESS

      Gricelda Arellano Rodriguez (Arellano) and her daughter, Claudia Yareli

Rios Arellano, petition for review of the decision of the Board of Immigration

Appeals (BIA) dismissing their appeal of the Immigration Judge’s (IJ) decision


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their claims for asylum and withholding of removal. We have jurisdiction

under 8 U.S.C. § 1252.

      Where the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision, “our review is limited to the BIA’s decision, except to the

extent the IJ’s opinion is expressly adopted.” Hosseini v. Gonzales, 471 F.3d 953,

957 (9th Cir. 2006) (quotations omitted). Reviewing questions of law de novo and

factual findings for substantial evidence, Bringas-Rodriguez v. Sessions, 850 F.3d
1051, 1059 (9th Cir. 2017) (en banc), we grant the petition for review.

      Arellano is a native and citizen of Mexico. In Mexico, she lived with her

partner Jose Ancelmo Rios. Rios physically abused Arellano and forced her to have

sex with him. Arellano and her daughter fled Rios, entered the United States, and

sought asylum and withholding of removal based on Arellano’s membership in the

particular social group of “Mexican women who cannot leave a domestic

relationship,” or, in the alternative, “Mexican women who are viewed as property

by their domestic partners.” Arellano’s daughter is a derivative applicant.

      The BIA did not analyze Arellano’s proposed social groups. Instead, the BIA

summarily concluded that in light of Matter of A-B-, 27 I. & N. Dec. 316, 334–35

(A.G. 2018), Arellano’s proposed social groups were not “legally cognizable”

because they “do not ‘exist independently of the harm asserted’ as required for a

group to be a cognizable particular social group.” Matter of A-B- requires a


                                          2
“rigorous analysis . . . in determining asylum claims, especially where victims of

private violence claim persecution based on membership in a particular social

group.” Id. at 340. Pursuant to our opinion in Diaz-Reynoso v. Barr, No. 18-72833,

— F.3d — (9th Cir. 2020), we grant the petition for review and remand to the BIA

for further consideration of the petitioners’ asylum and withholding claims.

      PETITION GRANTED.




                                         3
                                                                     FILED
Arellano Rodriguez v. Barr, No. 18-72735
                                                                     AUG 11 2020
Bress, Circuit Judge, concurring in the judgment:                 MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS

      For the reasons stated in my dissenting opinion in Diaz-Reynoso v. Barr, No.

18-72833, — F.3d — (9th Cir. 2020), I believe the petition for review in this case

also should be denied. But because Diaz-Reynoso is now circuit precedent, under

Diaz-Reynoso I am compelled to grant the petition in this case.